Citation Nr: 0326549	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-02 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the veteran's inheritance and the veteran's 
spouse's income should be included in calculating his pension 
benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the St. Paul, Minnesota, Regional 
Office of the Department of Veterans Affairs (VA).  In April 
2003 the veteran appeared and testified at a personal hearing 
by videoconference before the undersigned.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  At the hearing before the undersigned, the veteran 
advised that he wished to withdraw his appeal on the issue of 
whether the his inheritance and his spouse's income should be 
included in calculating his pension benefits.

2.  A December 1976 Board decision denied entitlement to 
service connection for a low back disability.

3.  An item of evidence received subsequent to the December 
1976 Board decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's low 
back claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
whether the veteran's inheritance and the veteran's spouse's 
income should be included in calculating his pension benefits 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2002).

2.  A December 1976 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  Evidence received since the December 1976 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pension Income

The steps necessary to perfect an appeal as to the issue of 
whether the veteran's inheritance and the veteran's spouse's 
income should be included in calculating his pension benefits 
had been accomplished, and the veteran's appeal was forwarded 
to the Board.  Subsequently, the veteran appeared at a 
hearing before the Board in April 2003, by means of tele-
video conference techniques.  At that hearing, the veteran 
advised the undersigned that he wished to withdraw from 
appellate consideration his claim of whether his inheritance 
and his spouse's income should be included in calculating his 
pension benefits.  In addition, the veteran's representative 
acknowledged the veteran's desire to withdraw the pension 
issue and agreed with that action.

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn at any time prior to the 
promulgation of a decision by the Board.  38 C.F.R. §§ 
20.202, 20.204(b).  In the case at hand, prior to the 
promulgation of a decision by the Board, the appellant 
expressed his desire to withdraw the issue of whether the 
veteran's inheritance and the veteran's spouse's income 
should be included in calculating his pension benefits 
pending before the Board.  As a result of this withdrawal, no 
allegations of error of fact or law remain before the Board 
for consideration with respect to this issue.  Consequently, 
the veteran's appeal in this regard is dismissed, without 
prejudice.

II.  Low Back Disability

The veteran asserts that a motorcycle accident that he was 
involved in while serving on active duty in Berlin, Germany 
played "a major role in his current back condition."

The veteran's claim of service connection for a low back 
disability was denied by a March 1947 rating decision and was 
most previously denied by a December 1976 Board decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See § 3.156(a).  As the veteran filed his claim prior to this 
date (March 1999), the earlier version of the law remains 
applicable in this case.  Under this version of the law, new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence received since the December 1976 Board decision 
includes medical opinions (December 1999 and January 2000) 
from the veteran's private physicians indicating that the 
veteran's current back problems are related to his military 
service.  The Board observes that the underlying basis for the 
prior denials had essentially been that there was no showing 
of a back injury during service and there was also no 
competent medical evidence (i.e., a physician's opinion) 
linking the veteran's current low back problems to his 
military service.  With the receipt of the opinions from the 
veteran's physicians, there is now competent medical evidence 
suggesting a link between the veteran's current low back 
problems and his military service.  As such, the Board views 
these medical opinions as so significant that they must be 
reviewed in order to fairly decide the merits of the veteran's 
claim.  In other words, the Board finds that the evidence is 
new and material under 38 C.F.R. § 3.156.  As such, the 
veteran's claim is reopened.


ORDER

The veteran's appeal of the issue of whether his inheritance 
and his spouse's income should be included in calculating his 
pension benefits is dismissed.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability, and to this extent the appeal is 
granted.


REMAND

Having concluded that the veteran's claim for service 
connection for a low back disability has been reopened, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, the Board notes that VA is required to address the 
Veteran's Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA provides that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

The Board here observes that the current record does not 
reflect that the veteran has been properly notified of the 
provisions of the VCAA.  This procedural defect must be 
corrected.  

In addition, while private physician's have suggested a 
relationship between the veteran's current back problems and 
service, it does not appear that they had the benefit of 
reviewing the veteran's case file prior to rendering their 
opinions.  As such, the Board finds that a VA examination is 
necessary to determine the nature and etiology of any of low 
back disability that might be present.  38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that will be obtained 
for him.  

2.  The veteran should be scheduled for 
an examination of his back.  The purpose 
of this examination is to identify the 
nature of any low back disorder present, 
and to ascertain its etiology.  In this 
regard, the examiner should be provided 
the veteran's entire claims file for 
review, and a notation that this review 
took place should be included in any 
report provided.  With respect to any low 
back disorder that may be present, the 
physician, noting the reported pre-
service and post service back history, 
should offer an opinion as to whether it 
is at least as likely as not that any 
current low back disorder was incurred in 
or aggravated by service.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



